Citation Nr: 0529293	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.	Entitlement to an initial rating higher than 20 percent 
for hypertension.

2.	Entitlement to an initial rating higher than 10 percent 
for arthritis in the left knee (with limitation of motion), 
from October 16, 1996 to February 19, 1998.

3.	Entitlement to a rating higher than 20 percent for 
arthritis in the left knee (with limitation of motion), as of 
February 20, 1998.

4.	Entitlement to a higher rating for right knee arthritis, 
evaluated as 20 percent disabling on the basis of limitation 
of motion, and as 10 percent disabling on the basis of 
subluxation and/or instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to December 
1983.

This case comes to the Board of Veterans' Appeals (Board) 
from March 1997, May 2000, and February 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C.  The March 1997 decision granted 
service connection for limitation of extension of the 
leg/knee status post menisectomy, subsequent arthritis, left 
knee (hereinafter referred to as arthritis, left knee), and 
assigned an initial 10 percent rating, effective October 16, 
1996.  In the May 2000 decision the RO granted service 
connection for hypertension and assigned an initial 
noncompensable rating - effective February 20, 1998, and 
assigned a separate 10 percent rating for the veteran's left 
knee condition due to subluxation/instability, which he is 
not presently appealing.  Then in January 2001, the RO 
increased his initial rating for hypertension to 20 percent.

Additionally, in the February 2002 decision, the RO denied a 
rating higher than 10 percent for a service-connected right 
knee disability evaluated on the basis of 
subluxation/instability, but assigned a separate 20 percent 
rating for right knee arthritis (based upon limitation of 
motion).  The RO also increased the rating for the arthritis 
in the veteran's left knee from 10 to 20 percent, effective 
February 20, 1998.

The veteran filed a timely appeal in response to the rating 
assigned for his right knee disability (specifically, for the 
ratings assigned for limitation of motion and 
subluxation/instability).  He also appealed the initial 
ratings assigned for his left knee arthritis (based on 
limitation of motion) and hypertension.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at others).  The Board also notes that while the 
RO has increased the ratings assigned for the service-
connected hypertension, left knee arthritis, and right knee 
arthritis (for limitation of motion and instability), during 
the pendency of this appeal, the veteran has continued his 
appeal concerning these claims - requesting even higher 
ratings.  See AB. v. Brown, 6 Vet. App. 35, 39 (1993) 
(the veteran is presumed to be seeking the highest possible 
rating for a disability unless he expressly indicates 
otherwise).  

In January 2004, the veteran testified at a hearing in 
Washington, D.C., before the undersigned Veterans Law Judge 
(VLJ) of the Board; a transcript of the proceeding is of 
record.

Given the RO's assignment of an initial 10 percent rating for 
left knee arthritis from October 16, 1996 to February 19, 
1998, and a higher 20 percent rating for this condition since 
February 20, 1998, the Board has characterized the matter of 
a higher rating for this condition as involving two separate 
issues as indicated above.  

Unfortunately, the veteran's claims for a higher initial 
rating for hypertension, a higher rating for left knee 
arthritis from February 20, 1998, and a higher rating for 
right knee arthritis, must be further developed before being 
decided.  So these claims are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify him if further action is required on his part 
concerning these claims.

The Board also notes that, through his recent correspondence 
and testimony at the Board hearing, the veteran appears to 
have raised additional claims for service connection for a 
low back disorder, a higher rating for hypertensive heart 
disease, and entitlement to special monthly compensation 
(SMC) based on the need for the regular aid and attendance 
(A&A) of another person - reportedly his spouse.  These 
additional claims, however, are not currently before the 
Board.  38 C.F.R. § 20.200 (2005).  So they are referred to 
the RO for appropriate development and consideration.


FINDINGS OF FACT


1.	All relevant evidence necessary for an equitable 
disposition of the claim for an initial rating higher than 10 
percent for arthritis of the left knee (with limitation of 
motion), from October 16, 1996 to February 19, 1998, has been 
obtained.

2.	For the period from October 16, 1996 to February 19, 1998, 
the veteran had left knee range of motion of at least flexion 
to 122 degrees, and extension to 6 degrees.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 
10 percent for the arthritis in the left knee (with 
limitation of motion), from October 16, 1996 to February 19, 
1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260 
and 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186- 
87 (2002).

In this case, the VCAA was not enacted until after the RO's 
initial adjudication of the claim being decided, in its March 
1997 decision that granted service connection and assigned an 
initial 10 percent rating for the left knee disability, then 
diagnosed as left knee arthritis.  The RO has since provided 
the veteran with VCAA notice in regard to this claim through 
an August 2001 letter.  Obviously in the present case, VA 
could not comply with the requirement that VCAA notice 
precede the initial RO adjudication because the initial 
decision was issued before the VCAA even existed.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But in Pelegrini II, the Court clarified 
that in cases, as here, where the VCAA notice was not issued 
until after the initial adjudication in question, because the 
VCAA did not exist when the RO initially adjudicated the 
claim, VA does not have to vitiate the initial decision and 
start the whole adjudicatory process anew.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2004) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right to as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

The record reflects that the August 2001 VCAA notice during 
the pendency of the appeal provided the veteran with ample 
opportunity to respond before the RO's issuance of the 
February 2002 SSOC.  The veteran responded to this letter in 
a statement dated later that month, wherein he provided 
information as to the severity of his left knee condition and 
further indicated that he was preparing to send additional 
medical evidence in support of his claim.  He has since 
submitted more private treatment records pertaining to his 
ongoing symptoms of and treatment for various left knee 
conditions.  So under these circumstances, the Board finds 
that he was afforded "a meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA," and thus, "essentially cured the error in the timing 
of notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The August 2001 VCAA letter provided the veteran with notice 
of the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language 
of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the August 2001 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
The letter requested that he provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield, 
19 Vet. App. 103, 128 (Requesting additional evidence 
supportive of the claim rather than evidence that pertains 
does not have the natural effect of producing prejudice.  
The burden is on the claimant in such a situation to show 
that prejudice actually exists).

In the present case, the RO has provided assistance in the 
development of the veteran's claim (for the time period from 
October 1996 to February 1998) through arranging for him to 
undergo a VA examination in January 1997, and obtaining 
private treatment records from Drs. E. Alberti and F. John.  
The veteran has also provided testimony during a January 2004 
hearing before the undersigned VLJ.   

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R.  
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

38 C.F.R. § 4.71a, DC 5010 provides that arthritis due to 
trauma, substantiated by X-ray findings, will be rated under 
DC 5003 as degenerative arthritis.  And DC 5003, in turn, 
indicates that degenerative arthritis will be rated on the 
basis of limitation of motion of the joint involved.  In 
this case, the relevant joint is the left knee, and DCs 5260 
and 5261 for flexion and extension, respectively, determine 
the extent of limitation of motion in these directions.

DC 5003 also indicates that, when the limitation of motion 
is noncompensable, a 10 percent rating is warranted 
nonetheless for each major joint or group of minor joints 
affected by limitation of motion.  But this rating is to be 
combined, not added, under this diagnostic code.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or 
more major joints or minor joint groups, a 10 percent rating 
is assigned. A 20 percent rating is also assigned where the 
above is present, but with occasional incapacitating 
exacerbations.

According to DC 5260, a noncompensable (i.e., 0 percent) 
rating is assigned when flexion is limited to 60 degrees.  A 
10 percent rating requires flexion limited to 45 degrees, a 
20 percent rating requires flexion limited to 30 degrees, 
and a 30 percent rating is warranted for flexion limited to 
15 degrees.

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  Limitation of extension 
is evaluated as 10 percent disabling when it is limited to 
10 degrees; as 20 percent disabling when it is limited to 
15 degrees; as 30 percent disabling when it is limited to 20 
degrees; as 40 percent disabling when it is limited to 30 
degrees; and as 50 percent disabling when it is limited to 
45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion 
(a retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 
38 C.F.R. § 4.14, regardless of whether the limited motions 
are from the same or different causes.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").



Legal Analysis

As previously mentioned, the veteran has requested a higher 
initial rating for left knee arthritis, from October 16, 1996 
to February 19, 1998, solely on the basis of limitation of 
motion in this knee.  While the RO also has assigned a 
separate evaluation for his left knee disability for 
recurrent subluxation and lateral instability (in accordance 
with VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998)), as noted above, he has 
indicated that he is not appealing this separate rating.  So 
this separate rating is not at issue.  38 C.F.R. § 20.200 
(2005).

Concerning the rating for his arthritis, in particular, the 
medical evidence of record regarding left knee limitation of 
motion does not provide a basis for any evaluation higher 
than the assigned 10 percent rating - that is, for the 
specific time period in question from October 16, 1996 to 
February 19, 1998.  An increased rating in this case would be 
warranted for evidence of left knee extension limited to 15 
degrees, commensurate with a 20 percent rating.  Likewise, a 
higher rating would be warranted for flexion limited to at 
least 45 degrees, to support a 10 percent evaluation, and 
thus, a possible separate rating in addition to the 10 
percent already assigned by the RO on the basis of limitation 
of extension.  See VAOGPREC 9-2004 (September 17, 2004).  

The only pertinent evidence with regard to the period 
relevant to the current claim for increase, however, the 
report of a January 1997 VA orthopedic examination, indicates 
that left knee flexion was to 122 degrees and extension was 
to 6 degrees.  These findings do not correspond to either a 
compensable evaluation for limitation of flexion under DC 
5260, or any rating higher than 10 percent for limitation of 
extension under DC 5261.  The VA examiner also noted the 
veteran's complaints of pain and discomfort on walking for 
extended distances and when traversing stairs, and while the 
examiner did not provide information as to any further 
limitation of motion from pain or other functional loss (in 
accordance with the requirements DeLuca, 8 Vet. App. at 204-
7, and 38 C.F.R. §§ 4.40, 4.45, and 4.59), the Board must 
consider of the severity of the veteran's disability from the 
timeframe of October 1996 to February 1998, based on the 
available medical findings as then documented.  In any event, 
given the relatively mild limitation of motion affecting the 
left knee as noted in the above examination report, there is 
no indication that the functional limitation reported by the 
veteran would have warranted any higher evaluation for left 
knee arthritis, even had the extent of these problems been 
quantified in terms of any additional loss of motion.  
Moreover, there is no other medical evidence during the 
applicable time period that provides range of motion findings 
for the left knee, the only relevant information with regard 
to the criteria for limitation of motion.
	
The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his left knee arthritis has caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the medical evidence does not support the 
assignment of an evaluation in excess of 10 percent for left 
knee arthritis (evaluated on the basis of limitation 
of motion), for the period from October 16, 1999 to February 
19, 1998, on a schedular or an extraschedular basis.  The 
preponderance of the evidence is against the veteran's claim 
for a higher rating, so the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
	




ORDER

The claim for an initial rating higher than 10 percent for 
arthritis in the left knee (with associated limitation of 
motion), from October 16, 1996 to February 19, 1998, is 
denied.


REMAND

With respect to the veteran's claim for an initial rating 
higher than 20 percent for hypertension, the record reflects 
that in September 2000 Dr. U. Knopp provided a medical 
history summary indicating recent blood pressure readings of 
170/100 in May 1998 (systolic/diastolic), 170/120 in February 
1999, and 170/110 in October 1999.  The report of an October 
2001 VA cardiovascular examination indicates the veteran had 
blood pressure readings of 178/120, 180/115, and 175/120; the 
examination report shows that the following day readings were 
obtained of 193/107 and 189/109, and the next day of 183/107 
and 195/110.  Subsequent treatment reports from Dr. M. 
Dillschneider, dated in November 2001 and November 2003 
respectively, each show the veteran was unable to complete 
stress tests due to a temporary inadequate increase in blood 
pressure to 230/130.  

The pertinent criteria for the evaluation of hypertension, 
set forth at 38 C.F.R. § 4.104, Diagnostic Code 7101, provide 
that a 40 percent rating (the next higher available 
evaluation in this case) is warranted for diastolic pressure 
predominantly 120 or more.  Given that the October 2001 
cardiovascular examination was conducted nearly 4 years ago, 
and there is evidence since that time of at least one 
instance of systolic pressure of 120 or more, the Board finds 
that another examination is warranted.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).



And as for the claims for a rating higher than 20 percent for 
left knee arthritis, from February 20, 1998 onward, and for a 
higher rating for right knee arthritis (evaluated as 20 
percent disabling for limitation of motion, and 10 percent 
for subluxation/ instability), the veteran was last afforded 
an examination for these service-connected disabilities in 
October 2001, so also some 4 years ago.  An orthopedist 
conducted that evaluation.  During the January 2004 Board 
hearing, the veteran claimed an increase in symptomatology 
affecting his knees since that evaluation.  So he should be 
reexamined in regard to these claims.  See Caffrey, 6 Vet. 
App. at 377.  

The Board also points out that, during his hearing, the 
veteran requested that he receive a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 ("paragraph 30") 
for his service-connected right knee arthritis, for 
convalescence from a recent surgical procedure to alleviate 
this condition.  In a subsequent statement he identified the 
time period during which the convalescence took place, as 
from October 27, 2003 to November 28, 2003.  Hence, in 
considering the claim on appeal for a higher rating for right 
knee arthritis, the RO should consider as well the provisions 
of § 4.30.

Accordingly, these claims are remanded to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2004), are fully 
complied with and satisfied.

* This should include requesting the 
veteran to provide any relevant evidence 
in his possession pertaining to the 
remaining claims at issue that is not 
currently on file.

2.	 
Schedule the veteran for appropriate VA 
medical examinations to assess the 
severity of his service-connected 
hypertension and arthritis involving 
both knees.  

With respect to the cardiovascular 
examiner, all clinical findings should be 
reported in detail, and all tests and 
studies deemed necessary by the examiner 
should be performed.  In order to ensure 
the findings are pertinent to the 
applicable rating criteria, the examiner 
should also be provided a copy of the 
applicable rating criteria for evaluating 
hypertension, found at 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The examiner's 
report should provide a discussion of all 
current complaints, clinical findings and 
diagnoses referable to the hypertension.

With respect to the orthopedic examiner, 
all necessary testing should be done, to 
include specifically range of motion 
studies (measured in degrees, with normal 
range of motion specified).  The examiner 
must also determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the knees are used 
repeatedly over a period of time.  And 
this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also clarify whether 
the veteran has any instability in his 
right knee and, if he does, the severity 
of it (e.g., slight, moderate or severe), 
or episodes of locking.  If an opinion 
cannot be rendered in response to these 
questions, please explain why this is not 
possible or feasible.

To facilitate responding to these 
questions posed, the claims folder and a 
copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical history.  
It is imperative that the questions posed 
in this remand be answered so VA has 
sufficient information to adjudicate the 
pending claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

3.	Review the claims file.  If any 
development is incomplete, including if 
the examination reports do not contain 
sufficient information to respond to the 
questions posed and properly evaluate the 
disabilities at issue, take corrective 
action before readjudication.  38 C.F.R. 
§4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998).



4.	 Then readjudicate the claims for an 
initial rating higher than 20 percent for 
hypertension; for a rating higher than 20 
percent for arthritis of the left knee 
(with limitation of motion), as of 
February 20, 1998; and for a higher 
rating for right knee arthritis 
(evaluated as 20 percent disabling on the 
basis of limitation of motion, and 10 
percent disabling on the basis of 
subluxation/instability).  This includes 
considering whether the ratings for 
hypertension and the left knee disability 
should be "staged."  See Fenderson, 12 
Vet. App. at 125-26.  Also determine 
whether a temporary total rating is 
warranted for the veteran's service-
connected right knee arthritis under the 
provisions of 38 C.F.R. § 4.30.  If 
benefits are not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


